Citation Nr: 0636249	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-36 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
with diabetic retinopathy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an effective date for an award of service 
connection for diabetes mellitus, prior to June 8, 1998. 

5.  Entitlement to an effective date for an award of service 
connection for peripheral neuropathy of the right lower 
extremity, prior to March 4, 2003.

6.  Entitlement to an effective date for an award of service 
connection for peripheral neuropathy of the left lower 
extremity, prior to March 4, 2003.

7.  Entitlement to an effective date for an award of service 
connection for arteriosclerotic heart disease with 
hypertension and congestive heart failure, prior to June 8, 
1998.

8.  Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability, prior to March 4, 2003.

9.  Entitlement to an effective date for an award of 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, prior to March 4, 2003.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in January 2004, the RO denied the 
veteran's claim for an increased rating for diabetes 
mellitus.  In addition, the RO granted service connection for 
arteriosclerotic heart disease with hypertension and 
congestive heart failure, and assigned a 30 percent 
evaluation, effective February 16, 2001.  An August 2004 
rating decision assigned an effective date of June 8, 1998 
for both the veteran's service-connected diabetes mellitus 
and arteriosclerotic heart disease.  In this rating action, 
the RO also granted service connection for peripheral 
neuropathy of the right lower extremity and peripheral 
neuropathy of the left lower extremity, each evaluated as 10 
percent disabling, effective March 4, 2003.  Additionally, 
the RO granted service connection for diabetic retinopathy 
and, in the absence of compensable residuals, was rated with 
the underlying diabetes mellitus.  The Board further notes 
that the RO granted a total rating based on individual 
unemployability due to service-connected disability, 
effective March 4, 2003, and Dependents' Educational 
Assistance, also effective March 4, 2003.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus with diabetic retinopathy 
requires insulin, but does not require regulation of any 
activities, and he has normal corrected visual acuity.

2.  Peripheral neuropathy of the right lower extremity is not 
more than mild in severity.

3.  Peripheral neuropathy of the left lower extremity is not 
more than mild in severity.  

4.  The veteran submitted a claim for pension benefits on 
June 8, 1998, and the initial claim for service connection 
for diabetes mellitus was received in February 2001.

5.  A January 2004 rating decision granted service connection 
for arteriosclerotic heart disease with hypertension and 
congestive heart failure on the basis that it was related to 
the veteran's service-connected diabetes mellitus.

6.  A March 4, 2003, VA examination revealed peripheral 
neuropathy of both the right lower extremity and the left 
lower extremity.

7.  The March 4, 2003, VA examination findings provided the 
basis for the grant of a total rating, and for Dependents' 
Educational Assistance.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8521, 8621 (2006).

4.  The criteria for an effective date for an award of 
service connection for diabetes mellitus, prior to June 8, 
1998, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400(b)(2), 3.816 (2006).

5.  The criteria for an effective date for an award of 
service connection for arteriosclerotic heart disease with 
hypertension and congestive heart failure, prior to June 8, 
1998, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400(b)(2), 3.816 (2006).

6.  The criteria for an award of service connection for 
peripheral neuropathy of the right lower extremity, prior to 
March 4, 2003, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2006).

7.  The criteria for an award of service connection for 
peripheral neuropathy of the left lower extremity, prior to 
March 4, 2003, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2006).

8.  The criteria for an award of a total rating based on 
individual unemployability due to service-connected 
disability prior to March 4, 2003, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).

9.  The criteria for an effective date for an award of 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, prior to March 4, 2003, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

With respect to the claim for an increased rating for 
diabetes mellitus, the VA satisfied its duty to notify by 
means of an August 2002 letter, and with respect to all other 
issues, by a letter dated in December 2004.  The letter 
informed the appellant of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The Board concludes that 
this notice satisfied the VCAA notice requirements.  

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993 (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any question as to the appropriate rating or 
effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claims other than for an increased rating 
for diabetes mellitus, the issues were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Service connection for peripheral neuropathy of each lower 
extremity was granted by the RO in an August 2004 rating 
decision.  The veteran's filing of a notice of disagreement 
as to the disability rating did not trigger any additional 
§ 5103 notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105, and 
regulatory duties under 38 C.F.R. § 3.101.  As such, VA 
satisfied its duty to notify by means of a November 2004 
statement of the case, which set forth the relevant 
diagnostic criteria for rating the disabilities at issue.  



Duty to assist

With regard to the duty to assist, the record contains 
private and VA medical records, and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	I.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Diabetes mellitus 

A 40 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent evaluation may be assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  Compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.  

The evidence supporting the veteran's claim for an increased 
rating for diabetes mellitus with diabetic retinopathy 
includes his statements and some medical findings.  In this 
regard, the Board points out that when he was examined by the 
VA in April 2000 and March 2003, it was concluded that the 
veteran's diabetes mellitus was poorly controlled.  The Board 
acknowledges that the veteran is on Insulin and that the 
dosage has, at various times, been increased.

The evidence against the veteran's claim consists of the 
medical evidence of record.  As noted above, in order to 
assign a higher rating for diabetes, the record must 
establish that the veteran's activities must be regulated.  
No such evidence has been shown in this case.  In this 
regard, the Board emphasizes that on the March 2003 VA 
examination, it was reported that the veteran's diabetes 
mellitus was managed on diet and oral agents.  At that time, 
the examiner also stated that the veteran had diabetic 
related retinopathy.  When the veteran was seen in a VA 
optometry clinic in May 2004, his corrected visual acuity was 
within normal limits.  The examiner also commented that there 
was no background diabetic retinopathy.  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his diabetes mellitus.  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for an increased rating for diabetes 
mellitus with diabetic retinopathy.

B.  Peripheral neuropathy 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for peripheral neuropathy 
in each lower extremity, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 40 percent 
evaluation requires complete paralysis of the external 
popliteal nerve (common peroneal), with foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  A 30 
percent evaluation requires severe incomplete paralysis.  A 
20 percent evaluation requires moderate incomplete paralysis.  
A 10 percent evaluation requires mild incomplete paralysis.

Neuritis is evaluated under the criteria found at Diagnostic 
Code 8621, which is consistent with the criteria for 
evaluating paralysis set forth above.  Neuritis is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, and 
is rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123 (2006).

The Board notes that service connection for peripheral 
neuropathy of each lower extremity was granted based on the 
findings of a March 2003 VA examination.  At that time, 
diminished pin and light touch sensation were noted to the 
bilateral lower extremities in a stocking-like distribution.  
The examiner stated that the veteran had diabetes related 
neuropathy.  VA outpatient treatment records since that time 
reveal that the veteran's gait, station and coordination were 
normal.  The clinical findings fail to demonstrate more than 
mild incomplete paralysis of the popliteal nerve.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for peripheral neuropathy of each lower 
extremity.  

	II.  Earlier effective dates

A.  Service connection 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a) (West 2002), a specific claim must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. See also 38 
C.F.R. § 3.151(a).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue. 38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement. 38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2005); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 
1581 (Fed. Cir. 1997).

With respect to claims governing effective dates for claims 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued special 
regulations to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  38 C.F.R. § 3.816.  See 
Nehmer v. United States Veterans Administration, 32 F. Supp. 
1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States 
Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer 
II); Nehmer et al v. Veterans Administration of the 
Government of the United States, 284 F.3d 1158 (9th Cir. 
2002) (Nehmer III).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 
3.816(b).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2006).

In this case, the veteran is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).  However, a review of the 
record indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989. He does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1). 

The effective date of the regulation which added diabetes 
mellitus as a disease presumptively due to in- service 
exposure to herbicides is May 8, 2001.

The veteran submitted a claim for service connection for 
diabetes mellitus in February 2001.  As noted above, the RO 
has assigned June 8, 1998, as the effective date for the 
awards of service connection for diabetes mellitus and 
arteriosclerotic heart disease with hypertension and 
congestive heart failure.  This was the date that the 
veteran's claim for pension benefits was received.  A 
statement from a private physician included with this 
application noted that the veteran had diabetes.  

As noted above, where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide related 
disease, and the claim was pending before VA on May 3, 1989, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.816(c)(2).  In this case, the veteran 
had no claim for diabetes pending before VA on May 3, 1989, 
but his first such claim was received at the RO during the 
specified Nehmer time period, that is, in this case, the 
claim for pension benefits received on June 8, 1998.  Under 
38 C.F.R. § 3.151 (2006), a claim for compensation may be 
considered to be a claim for pension.  The veteran has not 
set forth any specific date for the award of service 
connection, nor has he provided any basis to do so.  Thus, 
June 8, 1998, is the proper effective date for the award of 
service connection for diabetes mellitus, and his service-
connected heart disability, and is the earliest date possible 
provided for under the governing law for the award of service 
connection.  

As noted above, the RO granted service connection for 
peripheral neuropathy of each lower extremity effective March 
4, 2003.  This was the date of the VA examination that first 
demonstrated that the veteran had diabetic-related 
neuropathy.  In the absence of any evidence showing that it 
was present prior to that time, there is no basis on which an 
earlier effective date may be assigned.  There is no 
provision for assigning an effective date for a disability 
prior to the date a disability is shown.  

In reaching this decision, the Board notes that the effective 
date of service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).  The provisions of 
38 C.F.R. § 3.157(b) (2005) are, therefore, inapplicable.  

B.  Total rating 

The veteran also asserts that an effective date for the award 
of a total rating based on individual unemployability due to 
service-connected disability, prior to March 4, 2003, is 
warranted.  

A claim for a total rating is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to such a claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).  The effective date for an award of 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in February 2004.  The RO assigned March 4, 2003 
as the effective date of the award as that was the date of 
the VA examination that established the veteran met the 
criteria for a total rating.  As noted above, it was on the 
basis of this examination that the RO granted service 
connection for peripheral neuropathy of each lower extremity, 
and assigned a 10 percent rating for each of these 
disabilities.  Thus, March 4, 2003 is the date on which it 
was factually ascertainable that an increase in disability 
had occurred.  The Board further notes that the veteran has 
not provided any basis on which an earlier effective date may 
be assigned.  



C.  Dependents' Educational Assistance

With respect to the issue of entitlement to an earlier 
effective date for an award of Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
§ Chapter 35, the Board notes that a child, spouse or 
surviving spouse of a veteran will have basic eligibility for 
such benefits where the veteran was discharged under other 
than dishonorable conditions, and had a permanent and total 
service-connected disability; or had a permanent and total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 
38 C.F.R. § 3.807(a) (2006).

As noted above, the RO assigned March 4, 2003, as the 
effective date for the award of a total rating and award of 
Dependents' Educational Assistance.  For the same reasons as 
noted above, in the discussion as to entitlement to an 
earlier effective date for the award of a total rating, there 
is no basis on which an earlier effective date may be 
assigned.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  




ORDER

An increased rating for diabetes mellitus with diabetic 
retinopathy is denied.

An initial evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity or the left lower 
extremity is denied.

An effective date for an award of service connection for 
diabetes mellitus, prior to June 8, 1998, is denied.

An effective date for an award of service connection for 
peripheral neuropathy of the right lower extremity or the 
left lower extremity, prior to March 4, 2003, is denied.

An effective date for an award of service connection for 
arteriosclerotic heart disease with hypertension and 
congestive heart failure, prior to June 8, 1998, is denied.  

An effective date for an award of a total rating based on 
individual unemployability due to service-connected 
disability, prior to March 4, 2003, is denied.

An effective date for an award of Dependents' Educational 
Assistance, prior to March 4, 2003, is denied.  



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


